DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 13 July 2021.
Claims 1-20 are currently pending and have been examined.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 11 is directed to a method comprising a series of steps; and Claim 20 is directed to a computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category.
Under Step 2A Prong 1, with respect to Claims 1-20, the independent claims (Claims 1, 11, and 20) are directed, in part, to receiving a loan provisioning request from a merchant; receiving a secure identity token data object attesting to an identity of the individual; processing the secure identity token data object to verify the identity of the individual and to initiate a loan origination process for a dynamic card token data object having a unique loan identifier data value; receiving a request for a transaction to be paid or partially paid using funds represented in the dynamic card token data object associated with the unique loan identifier data value; generating a payment package data object encapsulating a representation of a dynamic card data object associated with the dynamic card token data object, a representation of the funds to be provided from the dynamic card token data object; and transmitting the payment package data object to the merchant, the merchant processing the payment package data object in completion of the transaction.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when observing and evaluating to attest to an entity of the individual; business relations and legal obligations occur when receiving and initiating a loan process and completing a transaction with paid or partially paid with using funds; and managing relationships occur when following rules to generate a payment package data with fund information, transaction verification information, and transaction information.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system,” “computer processor,” “computer memory,” “non-transitory computer readable storage medium,” “merchant computing device,”  “machine interpretable instructions,” “processor,” “secure identity verification computing device,” “non-transitory computer readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-10, 12-19 are directed to explaining more about the transaction, the merchant computing device, modifying the data objects, and verification of a second secure identity data object.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  The dependent claims dos disclose additional elements: “a computer sever,” “a data centre,” “web-based platform,” “sale computing device”.  However, as explained above, the sale computing device in the steps is recited at a high-level generality (i.e., as a generic sale computing device performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  Moreover, the claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cash et al. (US 11,373,187 A1) hereinafter Cash, in view of  Sliwka et al. (US 2022/0230240 A1) hereinafter Sliwka.
Claims 11, 1, 20
Cash discloses the following limitations:
 A method for secure identity data tokenization and processing, the method comprising: receiving a loan provisioning request from a merchant computing device associated with an individual; (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42.  Cash discloses an interchange system for managing transactions that are requested through use of a portable token device and/or other type of user device.  The interchange system employs blockchain elements that can be used in a payment apparatus for managing payments or other types of transactions, and for managing user accounts.  Cash discloses a transaction is initiated when a user is in proximity to a point of sales terminal to request a transaction be initiated.).
 receiving, from a secure identity verification computing device, a secure identity token data object attesting to an identity of the individual; (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12.  Cash discloses that the user must be verified before the token is created.  One way the user may be verified is via biometric reading (i.e., the user providing a code of his biometrics) at the merchant point of sale terminal.  Or, verification may be via a user device (the user being authenticated to access the device) (i.e., the user providing a code via his user device that his user device is authenticated and the transaction may continue).  Or a user may provide credentials, such as a user name, or a personal identification number, and so forth.  The interchange system will compare the received information to stored user identification information in order to verify the user and continue with the process.). 
processing the secure identity token data object to verify the identity of the individual and to initiate a loan origination process for a dynamic card token data object having a unique loan identifier data value and maintained on the non-transitory computer readable storage medium; (see at least 3:30-4:24; 4:33-5:52; 6:6-10:41.  Cash discloses the user will be verified.  Data collected from the user at the merchant point of sale will be compared to stored information about the user saved in the interchange exchange database.  Since the interchange system employs blockchain elements that can be used in payment apparatus for managing payments or other types of transaction, and for managing user accounts, tokens storing the user account information are stored with the interchange system.).  
 receiving a request for an electronic transaction to be paid or partially paid using funds represented in the dynamic card token data object associated with the unique loan identifier data value; (see at least 4:11-32; 5:20-41; 6:62-9:42 3:30-4:24.  Cash discloses the user may employ the user device, in proximity to the point of sale terminal, to request that a transaction be initiated (i.e., a purchase transaction) using the toke generated with the user information).  
generating a payment package data object encapsulating a tokenized representation of a dynamic card data object associated with the dynamic card token data object, an electronic representation of the funds to be provided from the dynamic card token data object; and (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-10:41.  Cash discloses a token will be created with user account data and transaction data in order to complete the transaction.  For example, memberID, transaction number, block, timestamp, amount, ip address, subject, type, payment, uniqueid, may be some information necessary in order to complete the processing of the transaction.  The user may have also been pre-verified in order to ensure that the user has sufficient funds available for the transaction.). 
transmitting the payment package data object to the merchant computing device, the merchant computing device processing the payment package data object in completion of the electronic transaction.  (see at least 3:30-4:24; 4:33-5:52; 6:6--9:42; 10:11-32.  Cash discloses the exchange may authorize a transaction using the user’s account because the user has sufficient funds available.  A token with necessary user information to complete the transaction will be transmitted to the merchant and the transaction will be completed.). 

Cash discloses the limitations shown above.  Although Cash discloses this system may be used for managing payments or other types of transactions, Cash fails to specifically disclose a loan provisioning request. However, Sliwka discloses the following limitations:
A method for secure identity data tokenization and processing, the method comprising: receiving a loan provisioning request from a merchant computing device associated with an individual; (see at least abstract; [0066]-[0069] [0073]-[0093] [0113]-[0118] [0120]-[0138].  Sliwka discloses receiving a loan request for the purchase of an item.  Sliwka discloses gathering information about the user and the transaction and adding information to tokens.  These tokens, or data objects, allow information to be kept safe for the future: for the processing of the transaction and to update the account as the user pays down his loan.). 
processing the secure identity token data object to verify the identity of the individual and to initiate a loan origination process for a dynamic card token data object having a unique loan identifier data value and maintained on the non-transitory computer readable storage medium; (see at least abstract; [0066]-[0069] [0073]-[0093] [0113]-[0118] [0120]-[0138].  Sliwka discloses a loan process smart contract manages a collateralized loan process for a loan against a collateralized item.  The collateralized loan process includes tokenizing and locking a collateral loan token that tokenizes the collateral item, monitoring terms of the loan, and detecting an unlocking event of the loan for unlocking the collateral token.  Locking the collateral token is facilitated by use of a distributed ledger with a plurality of accounts including user account and a locked collateral token escrow account.).
 receiving a request for an electronic transaction to be paid or partially paid using funds represented in the dynamic card token data object associated with the unique loan identifier data value; (see at least abstract; [0066]-[0069] [0073]-[0093] [0113]-[0118] [0120]-[0138].  Sliwka discloses that the tokens are updated to reflect transaction data.  For example, information will be added to the token when a user purchases and item; information will also be added as a user pays down his loan.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interchange system of Cash to incorporate the teachings of Sliwka and specifically disclose loan provisioning requests because doing so would improve the lending ecosystems to make the borrower and lender feel safe and that the system is more trustworthy that information is saved and updated accordingly (see at least Sliwka [0003]-[0010] abstract).	

Claims 12, 2
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the electronic transaction is related to a transaction that is being conducted in a physical premises associated with or proximate to the merchant computing device. (see at least 4:11-32; 5:20-41; 6:62-7:12; 8:26-46.  Cash discloses the user may employ the user device, in proximity to the point of sale terminal, to request that a transaction be initiated (i.e., a purchase transaction).). 

Claims 13, 3
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 12, comprising initiating a physical client verification process prior to the generation of the payment package data object, the physical client verification including a validation, by the merchant computing device, of a physical card provided by the individual where the individual provides a secure authentication code to conduct a nominal transaction to obtain a nominal transaction success data object; and (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12.  Cash discloses that the user must be verified before the token is created.  One way the user may be verified is via biometric reading (i.e., the user providing a code of his biometrics) at the merchant point of sale terminal.  Or, verification may be via a user device (the user being authenticated to access the device) (i.e., the user providing a code via his user device that his user device is authenticated and the transaction may continue).  Or a user may provide credentials, such as a user name, or a personal identification number, and so forth.).
wherein the nominal transaction success data object is required prior the generation of the payment package data object.  (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42.  Cash discloses that the user must be verified and authenticated prior to the token that is linked to a blockchain being updated with the new transaction information.). 

Claims 14, 4
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 12, comprising initiating a virtual client verification process prior to the generation of the payment package data object, the virtual client verification including a second validation, by the secure identity verification computing device, of the individual's identity where the individual requests a second secure identity token data object; and (see at least 10:12-41; 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42.  Cash discloses that a pre-verification may be performed prior to receiving the request.  Pre-verification analyzes a user balance to enable a quick check to ensure that funds are available if the user later requests a transaction.  The transaction may be approved if there are sufficient funds, and may be denied if there are not sufficient funds.).
wherein a verification of the second secure identity token data object is required prior the generation of the payment package data object.  (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42; 10:12-41.  Cash discloses that the user must be verified and authenticated prior to the token that is linked to a blockchain being updated with the new transaction information.).

Claims 15, 5
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the secure identity verification computing device provides a cross-financial institution computing service wherein the secure identity verification computing device is configured to generate the secure identity token data object upon a successful registration of the individual on the secure identity verification computing device.  (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12. Cash discloses the interchange system enables users to enroll in the system, and enables the various users’ computing devices to be used as confirmation centers for new transactions and/or funds transfers between users.  The system also provides a payment gateway and/or exchange base between digital currency users and other entities such as merchants, vendors, service-providers, and/or other parties that may use other types of currency (i.e., government-provided currency).  Once the user registers, a user identifier is created.  That user identifier is a token that may be continually updated as the user proceeds with transactions.). 

Claims 16, 6
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the dynamic card token data object is modified when the payment package data object is generated to update a data value representing an outstanding amount. (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42; 10:12-41; 17:13-61.  Cash discloses that a smart contract can alter the coin supply totals of network participants as indicated by the transaction after the transaction occurs.  For example, if Mark wants to transfer $149 to Kathleen, Mark’s account will reflect a debit of $149; Kathleen’s account will show an asset of $149.  The tokens are updated.). 
 

Claims 17, 7
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the dynamic card token data object includes a dynamically generated account number that is stored on a non-transitory computer readable storage medium.  (see at least 3:30-4:24; 4:33-5:52; 6:6-7:12; 7:66-9:42; 10:12-41; 11:49-12:58.  Cash discloses generating a memberID number for the user.  Under this memberID number, the user’s account information and transaction information will be stored.  Access to the account through the interface may require unique credentials.). 

Claims 18, 9
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the merchant computing device is a payment mechanism of a web-based platform.  (see at least 4:11-32; 5:20-41; 9:60-10:11; 11:49-12:3; 29:51-63.  Cash discloses that the point of sale terminal may be any suitable type of point of sale terminal that is configured to receive a request for a payment or other transaction.  The point of sale terminal may be a portable device that provides as a web interface or other user interface, through a store web site or other online portal.). 

Claim 19, 10
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The method of claim 11, wherein the merchant computing device is a physical point of sale computing device residing within or proximate to a physical store. (see at least 4:11-32; 5:20-41; 6:62-7:12; 8:26-46.  Cash discloses the user may employ the user device, in proximity to the point of sale terminal, to request that a transaction be initiated (i.e., a purchase transaction).).  

  Claim 8
Cash/Sliwka disclose the limitations shown above.  Further Cash discloses:
The system of claim 1, wherein the computer processor resides within a computer server operating in a data centre, and the computer server and the merchant computing device are in electronic communication. (see at least 5:4-19; 7:12-48; 8:26-9:15; 9:60-10:11; 29:13-63; 3:30-4:10.  Cash discloses the devices may communicate wirelessly with the merchant’s point of sale terminal, using NFC, RFID, and/or other suitable wireless communication protocol.  Moreover, the interchange system is comprised of processor with the data server operating in a data center.). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simon (US 10,417,706 B1) discloses collecting data on a user during an online shopping trip, determining to approve a loan for the user during the online shopping session, and creating a token with the loan information to the merchant store to complete the transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON L. LAMB/Examiner, Art Unit 3691